Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B (MPEP 2111.04).

2.	Claims 1-9, 19-20 recite method claims, which recite mutually exclusive conditions in various places. Example, claim 1 and claim 19 recites “in response to determining that the temperature of the graphics processing unit satisfies a first temperature threshold: changing a state ….a central processing unit of the information handling system.” The BRI of claim does not require the step “changing a state …a central processing unit of the information handling system” because the condition “in response to determining that the 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claims 19-20 are rejected under 35 USC 101 because the claimed invention is directed to abstract idea without significantly more. 

The claim(s) 19 recite(s) a method that performs determining whether a temperature of the graphics processing unit satisfies a first temperature threshold and in response to the temperature of the graphics processing unit satisfying the first temperature threshold: determining whether an active signal … changing the state in the power state table to the high power state.  

As explained above, the BRI of claim 19 does not include the step “in response to the temperature of the graphics processing unit satisfying the first temperature threshold: determining whether an active signal is provided on an active pin of the graphics processing unit; in response to the active signal being provided on the active pin: incrementing an active count of the graphics processing unit; determining whether the active count satisfies a count threshold; and in response to the active count satisfying the ” because the condition “the temperature of the graphics processing unit satisfying the first temperature threshold” is not a mandatory condition to occur. Claim 19 recites steps that are based on the contingent limitations “in response to the temperature of the graphics processing unit satisfying the first temperature threshold:”. Thus, the BRI of the claim 19 is: “A method comprising: determining whether a temperature of the graphics processing unit satisfies a first temperature threshold”. 

Thus, the BRI only includes determining and comparing steps. The determining limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. The determining of temperature can be performed by looking at a temperature measurement output display. That is, nothing in the claim precludes the determining step from practically being performed in the human mind. This limitation is a mental process. The comparing limitations, as drafted, is also a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This judicial 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-11, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paul (US Patent 20140143565) in view of Bajic et al (US Patent Application Publication 2007/0206018), further in view of Branover et al (US Patent 8862909).  

For claim 1, Paul et al teach the following limitations: A method comprising: setting an active count to a predetermined value (N samples in last X ms mentioned in [0052] and [0031]; the N is set for last X ms; N represents active count as it provides the activity information as shown in Fig 4), wherein the active count is associated with a graphics processing unit (GPU 110 shown in Fig 1; [0030]-[0031] mentions that 206 is from counters, I/O trackers of GPU core; thus the N samples of the count is associated with GPU activity) of an information handling system (Fig 1; [0005]); monitoring an active interface of the graphics processing unit (Fig 1; [0030] mentions that 220 receives , wherein the active count is modified based on whether an active signal is present on the active interface ([0031]; [0052] mentions that N samples are acquired in last X ms; thus the count is modified when each sample is taken within last X ms until the Nth sample is acquired; the count must be perform to count till N; can be modified in either way - 1 to N or N to 1); measuring a temperature of the graphics processing unit (Fig 2; [0020]; [0030] [0042] mentions about temperature sensors providing temperature for GPU); and in response to determining that the temperature of the graphics processing unit satisfies a first temperature threshold ([0042] mentions about GPU temperature is at or above threshold temperature; Fig 3A step 300; [0044]; CPU core is the first entity and GPU core is the second entity): changing a state in a power state settings to a high power state (304 in Fig 3A; [0046]) based on the temperature of the graphics process unit and the active count (Fig 3A and Fig 3B; 300 and 302 in Fig 3A considers temperature and performance metric for N samples to place the CPU in higher power mode as shown in 314 and 304), wherein the state of the power state table is associated with a central processing unit of the information handling system (first entity mentioned in Fig 3 is the CPU; [0044]). 

Paul does not explicitly mention about active pin and therefore does not explicitly mention the following limitations:
monitoring an active pin of the graphics processing unit (
whether active signal is present on the active pin
power state table 
Bajic et al teach the following limitations:
monitoring an active pin of the graphics processing unit (GPU 40 shown in Fig 1; 40 shown in Fig 3; graphics Engine has Engine_IDLE output;  [0067]; Engine_IDLE output is from graphics Engine 50 to Power Controller 60; graphics Engine 50 is an Integrated Circuit [0034]; therefore [0034] has the pin to output the Engine IDLE signal; the Engine IDLE signal is monitored by 60 Fig 4)
whether active signal is present on the active pin (Fig 4; Fig 5 and Fig 6)

It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to combine the teachings of Paul and Bajic to use a pin to monitor the activity of the GPU since that facilitates external monitoring, which further simplifies the operation of GPU. In Paul, the activity of the GPU is monitored internally within the GPU and then sent the activity as message in a timely fashion ([0039]; [0030]; [0052]). However, with the teachings of Bajic, the activity can be tracked in external power controller in a counter (as shown in Fig 3 and Fig 4 of Bajic). Paul teaches that the idle/busy durations can be performance metrics ([0039]). The Engine_IDLE in Bajic Fig 5 shows the idle/busy duration of the GPU. Therefore, with the teachings of Bajic, the system of Paul can be modified to include a pin for GPU that will provide the signal describing the idle/busy state of the GPU. For the limitation power table, Paul in view of Bajic does not explicitly mention table storing current state although Bajic teaches a lookup table (Fig 4). However, table storing the current power state of CPU is known in the art (Branover; lines 30-40 of col 6). It would have been obvious for one ordinary skill 

For claim 2, Paul teaches acquiring N samples in X ms ([0052]). Therefore, each samples acquired, the active count will decrement until N samples are acquired.  Here, the active count as set as “N” and decrement until “0” is reached. In that scenario, “N” is the start of active count, decrement that until threshold “0” is reached. Although the action mapped N samples of Paul as the active count, the active count as set as “0” and increment until “N” is reached. The counting can be performed in the reverse way. In that scenario, “0” is the start of active count, increment that until threshold “N” is reached.    Bajic provides the active signal on the active pin and counting is started based on the active signal. 

For claim 3, Paul, in view of Bajic, in view of Braniver does not teach another separate inactive count. However, the BRI of claim 1 includes a scenario where temperature does not need to satisfy the threshold. Therefore, the steps of claim 3 are optional, that is, not required to be performed. 

For claims 4-6,  the BRI of claim 1 includes a scenario where temperature does not need to satisfy the threshold. Therefore, the steps of claims 4-6 are optional, that is, not required to be performed. 

For claims 7 and 16, Bajic, [0067] mentions that the sampling is clock based. Thus, the sampling is periodic or at predetermined interval. 


For claims 9 and 18, temperature detection is performed periodically (316; Fig 3B). 

For claim 10, Fig 1 shows the GPU and [0064]-[0065] mentions about the controller that stores code to perform the method recited in claim 1. The rejections regarding claim 1 teaches the limitations of claim 10.  

For claim 11, Paul teaches acquiring N samples in X ms ([0052]). Therefore, each samples acquired, the active count will decrement until N samples are acquired.  Here, the active count as set as “N” and decrement until “0” is reached. In that scenario, “N” is the start of active count, decrement that until threshold “0” is reached. Although the action mapped N samples of Paul as the active count, the active count as set as “0” and increment until “N” is reached. The counting can be performed in the reverse way. In that scenario, “0” is the start of active count, increment that until threshold “N” is reached.    Bajic provides the active signal on the active pin and counting is started based on the active signal. 

For claim 19, the BRI of claim is limited to “determining whether a temperature of the graphics processing unit satisfies a first temperature threshold”, because the invention can be practiced only with temperature of GPU being below he first temperature threshold. However, for clarity and compact prosecution, Examiner is addressing the steps of claim 19 as follows:
A method comprising: determining whether a temperature of the graphics processing unit satisfies a first temperature threshold ([0042] mentions about GPU temperature is at or above threshold temperature; Fig 3A step 300; [0044]; CPU core is the first entity and GPU core is the second entity); and in response to the temperature of the graphics processing unit satisfying the first temperature threshold (Fig 3A and Fig 3B all steps are in response to step 300): determining whether an active signal is provided on an active interface of the graphics processing unit (Fig 3 is periodic; [0058] mentions that two intervals are for temperature measurement and performance metric measurement; [0030] mentions that 220 receives response from GPU about temperature and performance metrics; therefore management controller 118 monitors the interface of GPU); in response to the active signal being provided on the active interface: incrementing an active count of the graphics processing unit ([0052] mentions acquiring N samples in last X ms; this can be done by counting the samples from 1 to N, i.e., incrementing from 1 to N); determining whether the active count satisfies a count threshold (N mentioned in [0052] is the count threshold); and in response to the active count satisfying the count threshold: changing a power state table of a central processing unit to a high power state (step 304 and 314 in Fig 3; the N samples are analyzed in step 308). 

The limitations “in response to the active signal not being provided on the active pin: setting the active count to zero; determining whether the temperature of the graphics processing unit satisfies a second temperature threshold; and in response to the 

Paul does not explicitly mention about active pin and therefore does not explicitly mention the following limitations:
monitoring an active pin of the graphics processing unit 
whether active signal is present on the active pin
power state table 
Bajic et al teach the following limitations:
monitoring an active pin of the graphics processing unit (GPU 40 shown in Fig 1; 40 shown in Fig 3; graphics Engine has Engine_IDLE output;  [0067]; Engine_IDLE output is from graphics Engine 50 to Power Controller 60; graphics Engine 50 is an Integrated Circuit [0034]; therefore [0034] has the pin to output the Engine IDLE signal; the Engine IDLE signal is monitored by 60 Fig 4)
whether active signal is present on the active pin (Fig 4; Fig 5 and Fig 6)

It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to combine the teachings of Paul and Bajic to use a pin to monitor the activity of the GPU since that facilitates external monitoring, which further simplifies the operation of GPU. In Paul, the activity of the GPU is monitored internally within the GPU and then sent the activity as message in a timely fashion ([0039]; [0030]; [0052]). 

For claim 20, temperature detection is performed periodically (316; Fig 3B, Paul). 

Allowable Subject Matter
5.	Claims 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA RAHMAN whose telephone number is (571)272-8159.  The examiner can normally be reached on Monday - Friday 10 AM - 7 PM. Examiner 






/FAHMIDA RAHMAN/Primary Examiner, Art Unit 2186